DETAILED ACTION
Status of Claims: Claims 1-17, 19, and 22-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 11, 12, 16, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 20130176997 A1).
Regarding claim 1, Tian et al. disclose a timing adjustment method, comprising: determining, by a base station, timing advance (TA) of a terminal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time); and adjusting, by the base station according to the TA, a moment for the terminal to transmit an uplink signal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).
Regarding claim 2, Tian et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to uplink scheduling information after the terminal receives the uplink scheduling information transmitted by the base station; wherein adjusting, by the base station according to the TA, a moment for the terminal to transmit the uplink data comprises: adjusting, by the base station according to the TA, a transmission time interval for the terminal to transmit the uplink data after receiving the uplink scheduling information, thereby enabling the terminal to have enough time to process data before transmitting the uplink data (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA. The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA for adjusting uplink timing before transmitting uplink information).  
Regarding claim 6, Tian et al. disclose disclose a timing adjustment method, comprising: receiving, by a terminal, uplink scheduling information or downlink scheduling information transmitted by a base station; transmitting, by the terminal, an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time) (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).  
Regarding claim 8, Tian et al. further suggest -6-after the terminal receives the uplink scheduling information, transmitting, by the terminal, the uplink data according to the time adjustment amount M and timing advance (TA) (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA. The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA for adjusting uplink timing before transmitting uplink information).  
Regarding claim 11, Tian et al. disclose a base station, comprising: a determining module, configured to determine timing advance (TA) of a terminal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time); and an adjusting module, configured to adjust, according to the TA, a moment for the terminal to transmit an uplink signal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).  
Regarding claim 12, Tian et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to uplink scheduling information after the terminal receives the uplink scheduling information transmitted by the base station; wherein the adjusting module comprises: a first adjusting sub-module, configured to adjust, according to the TA, a transmission time interval for the terminal to transmit the uplink data after receiving -8-the uplink scheduling information, thereby enabling the terminal to have enough time to process data before transmitting the uplink data (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA. The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA for adjusting uplink timing before transmitting uplink information).  
Regarding claim 16, Tian et al. disclose a terminal for implementing the method of claim 6, comprising: a receiving module, configured to receive uplink scheduling information or downlink scheduling information transmitted by a base station; and - 10-a transmitting module, configured to transmit an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time) (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).  
Regarding claim 22, Tian et al. disclose a base station for implementing the method of claim 1, comprising: a processor; a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; a transceiver, configured to communicate with various other devices on a transmission medium; wherein when the processor is called to execute the instructions and data stored in the storage, the base station performs following processing: determining timing advance (TA) of a terminal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time); and adjusting, according to the TA, a moment for the terminal to transmit an uplink signal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).  
Regarding claim 23, Tian et al. disclose a terminal for implementing the method of claim 6, comprising: a processor; a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; a transceiver, configured to communicate with various other devices on a transmission medium; wherein when the processor is called to execute the instructions and data stored in the storage, the terminal performs following processing: receiving uplink scheduling information or downlink scheduling information transmitted by a base station; and transmitting an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time) (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).
Claim(s) 1-3, 6, 11-13, 16, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20120307821 A1).
Regarding claim 1, Kwon et al. disclose a timing adjustment method, comprising: determining, by a base station, timing advance (TA) of a terminal; and adjusting, by the base station according to the TA, a moment for the terminal to transmit an uplink signal (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time).
Regarding claim 2, Kwon et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to uplink scheduling information after the terminal receives the uplink scheduling information transmitted by the base station; wherein adjusting, by the base station according to the TA, a moment for the terminal to transmit the uplink data comprises: adjusting, by the base station according to the TA, a transmission time interval for the terminal to transmit the uplink data after receiving the uplink scheduling information, thereby enabling the terminal to have enough time to process data before transmitting the uplink data (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 3, Kwon et al. further suggest wherein the uplink signal comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) of downlink data -3-returned by the terminal to the base station after the terminal receives downlink scheduling information and downlink data sent by the base station (paragraph [0064]; the UE may determine whether received message corresponds to the UE and may transmit an ACK when the received message corresponds to the UE); wherein the adjusting, by the base station according to the TA, a moment for the terminal to transmit the ACK/NACK comprises: adjusting, by the base station according to the TA, a transmission time interval for the terminal to transmit the ACK/NACK, thereby enabling the terminal to have enough time to process data before transmitting the ACK/NACK (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 6, Kwon et al. disclose a timing adjustment method, comprising: receiving, by a terminal, uplink scheduling information or downlink scheduling information transmitted by a base station; transmitting, by the terminal, an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 11, Kwon et al. disclose base station, comprising: a determining module, configured to determine timing advance (TA) of a terminal; and an adjusting module, configured to adjust, according to the TA, a moment for the terminal to transmit an uplink signal (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time).  
Regarding claim 12, Kwon et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to uplink scheduling information after the terminal receives the uplink scheduling information transmitted by the base station; wherein the adjusting module comprises: a first adjusting sub-module, configured to adjust, according to the TA, a transmission time interval for the terminal to transmit the uplink data after receiving -8-the uplink scheduling information, thereby enabling the terminal to have enough time to process data before transmitting the uplink data (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 13, Kwon et al. further suggest wherein the uplink signal comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) of downlink data returned by the terminal to the base station after the terminal receives downlink scheduling information and downlink data sent by the base station (paragraph [0064]; the UE may determine whether received message corresponds to the UE and may transmit an ACK when the received message corresponds to the UE); wherein the adjusting module comprises: a second adjusting sub-module, configured to adjust, according to the TA, a transmission time interval for the terminal to transmit the ACK/NACK, thereby enabling the terminal to have enough time to process data before transmitting the ACK/NACK (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 16, Kwon et al. disclose a terminal for implementing the method of claim 6, comprising: a receiving module, configured to receive uplink scheduling information or downlink scheduling information transmitted by a base station; and - 10-a transmitting module, configured to transmit an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 22, Kwon et al. disclose a base station for implementing the method of claim 1, comprising: a processor; a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; a transceiver, configured to communicate with various other devices on a transmission medium; wherein when the processor is called to execute the instructions and data stored in the storage, the base station performs following processing: determining timing advance (TA) of a terminal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time); and adjusting, according to the TA, a moment for the terminal to transmit an uplink signal (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).  
Regarding claim 23, Kwon et al. disclose a terminal for implementing the method of claim 6, comprising: a processor; a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; a transceiver, configured to communicate with various other devices on a transmission medium; wherein when the processor is called to execute the instructions and data stored in the storage, the terminal performs following processing: receiving uplink scheduling information or downlink scheduling information transmitted by a base station; and transmitting an uplink signal according to adjustment information of a moment for transmitting the uplink signal comprised in the uplink scheduling information or the downlink scheduling information (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time) (paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-10, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US 20190191429 A1).
Regarding claim 4, Tian et al. or Kwon et al. disclose determining by the base station, a time adjustment amount M for the terminal to transmit the uplink data; transmitting, by the base station, adjustment information to the terminal through the uplink scheduling information, wherein the adjustment information comprises the time adjustment amount M (Tian et al., paragraph [0045] and fig. 1; The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA (value/amount) for adjusting uplink timing before transmitting uplink information) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Tian et al./Kwon et al.’s method/system where the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).
Regarding claim 5, Kwon et al. disclose determining, by the base station, a time adjustment amount P for the terminal to transmit the ACK/NACK; and transmitting, by the base station, adjustment information to the terminal through the downlink scheduling information, wherein the adjustment information comprises the time adjustment amount P (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions (UL data transmission or HARQ feedback corresponding to DL data transmission) from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kwon et al.’s method/system where the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).
Regarding claim 7, Tian et al. or Kwon et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to the uplink -5-scheduling information after the terminal receives the uplink scheduling information transmitted by the base station (Tian et al.; paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA. The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA for adjusting uplink timing before transmitting uplink information) (Kwon et al.; claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information); wherein the determining, by the terminal, the moment for transmitting the uplink data comprises: acquiring, by the terminal, the adjustment information of the moment for transmitting the uplink data according to the uplink scheduling information transmitted by the base station, and determining a time adjustment amount M for transmitting the uplink data; wherein the transmitting, by the terminal, the uplink data according to the adjustment information of the moment for transmitting the uplink data comprises: after the terminal receives the uplink scheduling information, transmitting, by the terminal according to the time adjustment amount M (Tian et al., paragraph [0045] and fig. 1; The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA (value/amount) for adjusting uplink timing before transmitting uplink information) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Tian et al./Kwon et al.’s method/system wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).  
Regarding claim 8, Kwon et al. further suggest -6-after the terminal receives the uplink scheduling information, transmitting, by the terminal, the uplink data according to the time adjustment amount M and timing advance (TA) (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 9, Kwon et al. further suggest wherein the uplink signal comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) of downlink data returned by the terminal to the base station after the terminal receives downlink scheduling information and the downlink data transmitted by the base station (paragraph [0064]; the UE may determine whether received message corresponds to the UE and may transmit an ACK when the received message corresponds to the UE) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information); wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: acquiring, by the terminal, the adjustment information of the moment for transmitting the ACK/NACK according to the downlink scheduling information transmitted by the base station; and determining, from the adjustment information, a time adjustment amount P for transmitting the ACK/NACK (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions (UL data transmission or HARQ feedback corresponding to DL data transmission) from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kwon et al.’s method/system wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]). 
Regarding claim 10, Kwon et al. further suggest after the terminal receives the downlink scheduling information, transmitting, by the terminal, the ACK/NACK of the downlink data according to the time adjustment amount P and timing advance (TA) (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information).  
Regarding claim 14, Tian et al. or Kwon et al. disclose determining by the base station, a time adjustment amount M for the terminal to transmit the uplink data; transmitting, by the base station, adjustment information to the terminal through the uplink scheduling information, wherein the adjustment information comprises the time adjustment amount M (Tian et al., paragraph [0045] and fig. 1; The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA (value/amount) for adjusting uplink timing before transmitting uplink information) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Tian et al./Kwon et al.’s method/system where the time adjustment amount M represents m transmission time intervals, indicates that the terminal transmits the uplink data after m transmission time intervals after receiving the uplink scheduling information, or indicates that the terminal transmits the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system, m is a positive integer as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).
Regarding claim 15, Kwon et al. disclose determining, by the base station, a time adjustment amount P for the terminal to transmit the ACK/NACK; and transmitting, by the base station, adjustment information to the terminal through the downlink scheduling information, wherein the adjustment information comprises the time adjustment amount P (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions (UL data transmission or HARQ feedback corresponding to DL data transmission) from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kwon et al.’s method/system where the time adjustment amount P represents p transmission time intervals, indicates that the terminal transmits the ACK/NACK after p transmission time intervals after receiving the downlink scheduling information, or indicates that the terminal transmits the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system, p is a positive integer as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).
Regarding claim 17, Tian et al. or Kwon et al. further suggest wherein the uplink signal comprises uplink data transmitted by the terminal to the base station in response to the uplink -5-scheduling information after the terminal receives the uplink scheduling information transmitted by the base station (Tian et al.; paragraph [0045] and fig. 1; eNB receives RA preamble, estimates TA based on the detected RA sequence, and adjusts the UE uplink transmission time based on the RA sequence and the estimated RA. The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA for adjusting uplink timing before transmitting uplink information) (Kwon et al.; claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information); wherein the determining, by the terminal, the moment for transmitting the uplink data comprises: acquiring, by the terminal, the adjustment information of the moment for transmitting the uplink data according to the uplink scheduling information transmitted by the base station, and determining a time adjustment amount M for transmitting the uplink data; wherein the transmitting, by the terminal, the uplink data according to the adjustment information of the moment for transmitting the uplink data comprises: after the terminal receives the uplink scheduling information, transmitting, by the terminal according to the time adjustment amount M (Tian et al., paragraph [0045] and fig. 1; The terminal receives UL grant (scheduled by the eNB via the response) with preamble ID, TA (value/amount) for adjusting uplink timing before transmitting uplink information) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Tian et al./Kwon et al.’s method/system wherein the time adjustment amount M represents m transmission time intervals; transmits the uplink data after m transmission time intervals; or, transmitting, by the terminal according to the time adjustment amount M, the uplink data after m transmission time intervals based on a transmission time interval for transmitting the uplink data defined in a LTE system as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]).  
Regarding claim 19, Kwon et al. further suggest wherein the uplink signal comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) of downlink data returned by the terminal to the base station after the terminal receives downlink scheduling information and the downlink data transmitted by the base station (paragraph [0064]; the UE may determine whether received message corresponds to the UE and may transmit an ACK when the received message corresponds to the UE) (Kwon et al., paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information); wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: acquiring, by the terminal, the adjustment information of the moment for transmitting the ACK/NACK according to the downlink scheduling information transmitted by the base station; and determining, from the adjustment information, a time adjustment amount P for transmitting the ACK/NACK (claim 24; controller of eNB calculates a timing advance (TA) value to adjust UL transmission time. The controller transmits the calculated TA value with UL grant information (scheduling the resource for UL transmission) for the UE through a RA response message) (paragraph [0062]; the UE then performs scheduled transmission that transmits data at a scheduled time determined based on the TA information) without explicitly suggest wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system. However, Stern-Berkowitz et al. from the same or similar field of endeavor suggest wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system (paragraph [0188]; the UL transmission may be UL data transmission or HARQ feedback corresponding to a DL data transmission scheduled between the WTRU and eNB) (paragraphs [0091-0092]; the WTRU may apply the TA adjustment (amount of time) for UL transmissions (UL data transmission or HARQ feedback corresponding to DL data transmission) from the WTRU. The TA adjustment sent in the TA command is the amount of time which may be an integer number of TTIs after the TTI in which the command is received to apply the adjustment for UL or DL transmissions). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kwon et al.’s method/system wherein the time adjustment amount P represents p transmission time intervals; wherein the transmitting, by the terminal, the uplink signal according to the adjustment information of the moment for transmitting the ACK/NACK comprises: after the terminal receives the downlink scheduling information, transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals; or, - 7-transmitting, by the terminal according to the time adjustment amount P, the ACK/NACK after p transmission time intervals based on a transmission time interval for transmitting the ACK/NACK defined in a LTE system as suggested by Stern-Berkowitz et al. The motivation would have been to increase quality of experience by reducing latency and available processing time (paragraph [0003]). 
Response to Remarks/Arguments
Applicant’s remarks/arguments, see pages 12-13, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1, 6, 11, and 16 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476